2015 UT App 262



                THE UTAH COURT OF APPEALS

                        REGGIE LEWIS,
                    Plaintiff and Appellee,
                                v.
                       RODNEY NELSON,
                   Defendant and Appellant.

                           Opinion
                       No. 20141086-CA
                    Filed October 29, 2015

          Fifth District Court, St. George Department
              The Honorable G. Michael Westfall
               The Honorable James L. Shumate
                          No. 120500402

           Charles A. Schultz, Attorney for Appellant
         Penrod W. Keith and Elijah L. Milne, Attorneys
                         for Appellee

 JUDGE JAMES Z. DAVIS authored this Opinion, in which JUDGES
     GREGORY K. ORME and KATE A. TOOMEY concurred.

DAVIS, Judge:

¶1   Rodney Nelson appeals from the trial court’s grant of
summary judgment in favor of Reggie Lewis. We reverse and
remand.


                       BACKGROUND

¶2    Nelson negotiated to purchase Lewis’s right to operate a
Nutty Guys supply route. Nelson began making payments to
Lewis and had paid approximately $11,000 before he ceased
making payments. Lewis eventually brought suit against Nelson
for breach of contract and, alternatively, unjust enrichment,
seeking $15,020 in damages.
                           Lewis v. Nelson


¶3     Lewis submitted a discovery request consisting of thirty
requests for admission, thirteen interrogatories, and thirteen
requests for production of documents. Nelson objected to the
discovery request, arguing that the request was not proportional
under rule 26(b)(2)(A)–(E) of the Utah Rules of Civil Procedure.
Lewis replied to Nelson’s objections by explaining his need for
the discovery and the proportionality of his request. The trial
court overruled Nelson’s objections, stating, “[Nelson] must
answer/respond to all discovery by 27 Jun [2013].”

¶4      Nelson subsequently responded. His response mirrored
the structure of Lewis’s request by including headings of each of
the three types of discovery sought—admissions, interrogatories,
and production of documents. Under the appropriate heading,
he retyped Lewis’s first five requests for admission and first five
requests for production and provided his answer to each of
those items. He answered only requests one through five of
Lewis’s requested admissions and one through five of the
requested production of documents. Nelson did not include the
text for Lewis’s requests for admission numbered six through
thirty or provide an answer to those requests. Nor did he do so
for numbers six through thirteen of Lewis’s remaining requests
for production. Likewise, under the “Interrogatories” heading on
Nelson’s response, he wrote, “I decline to respond to any
interrogatories, as no interrogatories are permitted in a tier 1
case under the provisions of Rule 26(c)(5) URCP.” See Utah R.
Civ. P. 26(c)(5) (describing a tier 1 case as a case in which $50,000
or less is at stake and describing the standard discovery for each
side in a tier 1 case as limited to five requests for production, five
requests for admission, and zero interrogatories).

¶5    Lewis moved for summary judgment, noting, “The Court
ordered Nelson to answer all of Lewis’s discovery requests by
June 27, 2013. Nelson has never responded to Lewis’s requests
for admission nos. 5 through 30. Accordingly, all such requests
for admission are now automatically deemed admitted.” (Citing
Utah R. Civ. P. 36(b)(1) (providing that requests for admission


20141086-CA                      2                2015 UT App 262
                         Lewis v. Nelson


are “admitted unless . . . the responding party serves upon the
requesting party a written response”).)

¶6     In his memorandum opposing summary judgment,
Nelson contended that the trial court ordered him “to answer
Lewis’s discovery requests in accordance with URCP 26(c)(5)
that place this as a Tier 1 case” 1 and that “Nelson responded to
the first five requests for admission in accordance with the
Court’s order.” During the hearing on summary judgment,
Nelson reiterated his argument that he was not required to
answer Lewis’s discovery request to the extent the request
exceeded the Tier 1 limits. The trial court granted Lewis’s
summary judgment motion, implicitly accepting Lewis’s fact
statements as undisputed and rejecting Nelson’s rule 26(c)(5)
argument.

¶7    Nelson subsequently moved to alter or amend the
summary judgment order, arguing, among other things, that he
adequately disputed the issues of material fact to preclude
summary judgment. The trial court denied the motion, noting,

      The fact that [Lewis] may have exceeded the
      number of requests for admission set forth under
      URCP 26(c)(5) for a Tier 1 case does not justify
      [Nelson’s] apparent decision to ignore the requests
      and hope for the best; rather, [Nelson] should have
      objected or otherwise sought the Court’s
      intervention on the discovery dispute prior to
      summary judgment.

Nelson appeals.




1. The court did not explicitly order Nelson to answer Lewis’s
discovery request according to rule 26(c)(5).




20141086-CA                    3               2015 UT App 262
                          Lewis v. Nelson


             ISSUE AND STANDARD OF REVIEW

¶8     Nelson argues that the trial court erred in its
interpretation and application of rule 26(c)(5). 2 “The trial court’s
interpretation of the rules of civil procedure presents a question
of law which we review for correctness.” Nunley v. Westates
Casing Servs., Inc., 1999 UT 100, ¶ 42, 989 P.2d 1077.


                            ANALYSIS

¶9     Nelson contends that his refusal to respond to the
majority of Lewis’s requests for admission does not render the
unanswered requests admitted. Nelson argues that, because
Lewis’s request exceeded the standard discovery permitted in
Tier 1 cases under rule 26(c)(5) of the Utah Rules of Civil
Procedure and because Lewis never sought court permission or
a stipulation entitling him to extraordinary discovery, the trial
court erred by accepting the unanswered portion of Lewis’s
discovery request as admitted. We agree.

¶10 Rule 26 was amended in 2011 to, among other things,
incorporate a tiered system by which standard discovery is
limited in proportion to the amount in controversy. See Utah R.
Civ. P. 26(c)(5) & advisory committee note to 2011 amendment.


2. Nelson raises several other arguments on appeal pertaining to
the trial court’s summary judgment ruling. Given our resolution
of the rule 26 issue, we need not address these other issues.
Nelson also challenges the trial court’s dismissal with prejudice
of his request for leave to file a counterclaim. This issue is not
adequately briefed, and we accordingly do not consider it on
appeal. See Utah R. App. P. 24(a)(9). This decision on our part is
without prejudice to the prerogative of the trial court to
reconsider the dismissal in view of our reversal of the summary
judgment and our remand for further proceedings.




20141086-CA                      4               2015 UT App 262
                          Lewis v. Nelson


In a Tier 1 case, which involves $50,000 or less in damages,
standard discovery for each side is limited to, among other
things, five requests for admission, five requests for production,
and no interrogatories. Id. R. 26(c)(3), (c)(5). The standard
discovery permitted in each tier constitutes the entirety of the
discovery a “part[y] may conduct as a matter of right.” Id. R.
26(c) advisory committee note to 2011 amendment.

¶11 Nonetheless, the rule contemplates that “there will be
some cases for which standard discovery is not sufficient or
appropriate.” Id. There are two ways by which a party can
obtain “extraordinary discovery,” i.e., “discovery beyond the
limits established in paragraph (c)(5).” Id. R. 26(c)(6). A party can
obtain extraordinary discovery either by filing a written
stipulation or by filing a request for extraordinary discovery
with the trial court. Id. In both situations, there are various
conditions the party seeking additional discovery must meet
related to the timing of the filing and the contents of the filing.
See id. R. 26(c)(6) & advisory committee note to 2011 amendment.
While the rule also suggests that a trial court does not have
discretion to reject properly submitted stipulations for additional
discovery, see id., it is apparent that a party’s access to
extraordinary discovery is not automatic, nor can a court’s grant
of extraordinary discovery be implicit.

¶12 Here, Lewis’s discovery requests were clearly
extraordinary; Lewis’s thirty requests for admission, thirteen
requests for production, and thirteen interrogatories plainly
exceeded the scope of this Tier 1 case under rule 26(c)(5). And
Lewis neither obtained Nelson’s stipulation to extraordinary
discovery beyond what is permitted by rule 26(c)(5) nor
submitted a statement of discovery issues to seek extraordinary
discovery. Thus, Lewis was entitled to only the standard
discovery permitted in a Tier 1 case—five requests for
admission, five requests for production, and no interrogatories.
See id. R. 26(c)(5) (also addressing limits to discovery by




20141086-CA                      5               2015 UT App 262
                          Lewis v. Nelson


deposition and the time parties have to complete standard fact
discovery).

¶13 The trial court nevertheless stated in its ruling on
Nelson’s motion to amend,

      The fact that [Lewis] may have exceeded the
      number of requests for admission set forth under
      URCP 26(c)(5) for a Tier 1 case does not justify
      [Nelson’s] apparent decision to ignore the requests
      and hope for the best; rather, [Nelson] should have
      objected or otherwise sought the Court’s
      intervention on the discovery dispute prior to
      summary judgment.

It is true that Utah courts have previously held that “[w]hen
requests for admissions are properly served, and no written
answer or objection has been submitted, the result is automatic—
the requests for admissions, as a matter of law, are deemed
admitted by simple operation of . . . rule [36 of the Utah Rules of
Civil Procedure].” In re E.R., 2000 UT App 143, ¶ 10, 2 P.3d 948;
see also Utah R. Civ. P. 36(b)(1) (“The matter is admitted unless,
within 28 days after service of the request, the responding party
serves upon the requesting party a written response.”). And our
application of this principle has historically required the party
opposing the admission to affirmatively object in order to avoid
automatic admission of the requested information. See, e.g.,
Kotter v. Kotter, 2009 UT App 60, ¶ 18, 206 P.3d 633.

¶14 However, the 2011 amendment to rule 26 works a major
change in the protocol previously in effect and obviates the
responding party’s obligation to object to the requests for
admission on rule 26(c)(5) grounds. To require otherwise would
turn the amended rule 26 on its head. The rule now explicitly
places the burden on the party seeking additional discovery to do
so in the prescribed manner. See Utah R. Civ. P. 26(c)(6); see also
id. advisory committee note to 2011 amendment (“The



20141086-CA                     6               2015 UT App 262
                         Lewis v. Nelson


requesting party must demonstrate that the additional discovery
is proportional and certify that the party has reviewed and
approved a discovery budget. The burden to show the need for
additional discovery, and to demonstrate relevance and
proportionality, always falls on the party seeking additional
discovery.” (emphases added)).

¶15 Lewis was not entitled to extraordinary discovery. And
Nelson twice objected to Lewis’s discovery requests; first, on
proportionality grounds and again, albeit indirectly, on rule
26(c)(5) grounds in his discovery response, which was not
Nelson’s burden under the amended rule. As a result, Nelson’s
failure to answer the portion of Lewis’s request that exceeded
the Tier 1 limits did not trigger an automatic admission of the
requested information under rule 36.3 While the trial court’s
ruling would have been appropriate prior to the 2011
amendment, under the new version of the rule, the court erred in
treating the remainder of Lewis’s requests for admission as
admitted under rule 36.

¶16 Lewis argues that even if the trial court erred by treating
the unanswered requests for admission as admitted, he was still
entitled to summary judgment because Nelson failed to

3. We recognize that Nelson arguably disobeyed the trial court’s
order that he “answer/respond to all discovery” when he
responded to the portion of Lewis’s discovery he deemed
appropriate under rule 26(c)(5). (Emphasis added.) Likewise, we
recognize that Lewis arguably should be permitted to select
which five requests for admission and production that Nelson is
required to respond to under the Tier 1 rules. We do not intend
our decision in this case to condone a party’s failure to strictly
follow trial court orders, nor do we intend this opinion to stand
for the proposition that when a party propounds excessive
discovery requests, only the first “x” number are necessarily
properly propounded and the rest waived.




20141086-CA                    7               2015 UT App 262
                          Lewis v. Nelson


adequately dispute the material issues of fact. He argues that
Nelson did not dispute “the fact that [he] agreed to purchase,
and Lewis agreed to sell, the right to operate the [Nutty Guys
supply route] in accordance with the terms” in an unsigned
agreement or “that the parties orally agreed that the terms in the
[unsigned agreement] would govern” the transaction. This is
simply not true. Nelson repeatedly rejected the accuracy of the
unsigned agreement referenced by Lewis and asserted that the
parties signed a handwritten contract containing the basic terms
of their agreement, that Lewis retained the only copy of the
handwritten document, that Lewis later presented Nelson with a
new contract containing different terms than the handwritten
agreement, and that Nelson did not sign the new contract or
orally agree to its terms. Accordingly, Nelson adequately
disputed the material issues of fact in his summary judgment
filings, pleadings, and response to Lewis’s discovery request to
preclude the trial court’s entry of summary judgment in favor of
Lewis. See generally Utah R. Civ. P. 56(c).


                         CONCLUSION

¶17 Lewis was not entitled to extraordinary discovery because
he failed to follow the procedures outlined in rule 26. As a result,
Nelson’s failure to answer the portion of Lewis’s request that
exceeded the Tier 1 limits did not trigger an automatic admission
of the requested information under rule 36, and the trial court
erred in treating the unanswered portion of Lewis’s discovery
request as admitted for summary judgment purposes.
Accordingly, genuine issues of material fact exist that preclude
summary judgment. We reverse the trial court’s ruling and
remand for further proceedings in accordance with this decision.




20141086-CA                     8                2015 UT App 262